Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1- 4, 6-12, and 14-19 are presented for examination.
Claims 1, 9 and 17 are amended. 
Claims 5, 20, and 13 are canceled.

Response to Arguments
Regarding 35 U.S.C. 103 applicant’s arguments, see page 7 paragraphs 3 – page 8, filed October 11, 2019, with respect to claims 1- 4, 6-12, and 14-19 have been fully considered and are persuasive. The 35 U.S.C. 103 rejections of claims 1- 4, 6-12, and 14-19 have been withdrawn.

Allowable Subject Matter
Claim(s) 1- 4, 6-12, and 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1- 4, 6-12, and 14-19  are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 1, 9 and 17 … the application relocation impossible indication information indicates a data network access identifier (DNAI) of a protocol data unit (PDU) session established for a terminal device to remain unchanged; determining, by the policy control network element based on the first message, that a mode of the PDU session to which the first message belongs is a session and service continuity (SSC) mode 2, and sending, by the policy control network element, a first response to the second application server, wherein the first response comprises rejection indication information, and wherein the rejection indication information indicates rejection of a request indicated by the application relocation impossible indication information sent from the second application server; receiving a policy request message by the policy control network element, from a first session management network element, after receiving the first message, after determining that the mode of the PDU session to which the first message belongs is a SSC mode 2, and after sending the first response; sending, by the policy control network element, to the first session management network element, according to the policy request message, policy information, wherein the policy information comprises a DNAI associated with a first application server; and establishing, by the first session management network element, according to the DNAI, a first user plane network element for a first PDU session for  the terminal device, wherein the first application server is configured to provide a data service for the terminal device using the first PDU session… and in combination with other limitations recited as specified in claims 1, 9 and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Talebi et al. (US Pub. No.: 2019/0313468) discloses an SMF receives from an AMF, a first message requesting establishment of a PDU session for transmission of IoT data from a wireless device. The SMF determines that the PDU session for transmission of the IoT data requires a network exposure function that supports IoT data transmission. A second message requesting discovery of the network exposure function is sent to a network repository function. The second message comprises a parameter indicating the IoT data transmission. A network repository function receives based on the parameter, a third message comprising an identifier of the network exposure function that supports the IoT data transmission. A fourth message is sent to a user plane function requesting to establish a connection for the PDU session with the network exposure function for transmission of the IoT data from the wireless device. The fourth message comprises the identifier of the network exposure function.
Stojanovski et al. (US Pub. No.: 2019/0274185) discloses to address these challenges, embodiments described herein provide mechanisms to ensure desired session continuity during UE mobility. Embodiments may enhance session continuity while maintaining user plane (UP) efficiency by enabling nodes to coordinate in a situation in which an application relocates (based on, for example, a UE mobility event) from a first DN access identifier (DNAI) to a second DNAI. The DNAI may be an identifier of a user plane access to one or more DN(s) where applications are deployed. As used herein, a DNAI may be understood as an entry point to a DN (for example, a local DN).
Talebi724 et al. (US Pub. No.: 2019/0215724) discloses A session management function receives, by from an access and mobility management function, a request for a packet data unit session for a wireless device. The session management function determines that the packet data unit session for the wireless device requires a user plane function that supports an uplink classifier functionality. The session management function sends a first message requesting a discovery of the user plane function to a network repository function based on the determining. The first message comprises an uplink classifier indication parameter. The session management function receives a second message comprising an identifier of the user plane function from the network repository function based on the first message. The session management function sends a third message to the user plane function. The third message request establishment of a connection between the session management function and the user plane function.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469